ORDER
PER CURIAM.
On consideration of the affidavit of Ret-na M. Pullings, wherein she consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 8th day of June, 2000
ORDERED that the said Retna M. Pull-ings, is hereby disbarred on consent, effective immediately. It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s plea of guilty in a criminal matter -in the United States District Court for the District of Columbia (United States v. Retna M. Pullings, Criminal Case No. 99-232, December 14, 1999) is hereby dismissed as moot, without prejudice to Bar Counsel’s reinstating a reciprocal discipline proceeding if respondent should seek reinstatement while her United States District Court for the District of Columbia disbarment is in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
*1014The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving her notice of the provisions of Rule XI, §§ 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.